Case 1:21-cv-03362-LGS Document 29-1 Filed 06/15/21 Page 1 of 3




                        Exhibit A
         Case 1:21-cv-03362-LGS Document 29-1 Filed 06/15/21 Page 2 of 3




                                          CERTIFICATION

        I, Anthony Farah, hereby certify as follows:

        1.      I have reviewed a complaint filed against Romeo Power Inc. (“Romeo”) alleging

violations of the federal securities laws, and authorize the filing of this motion for lead plaintiff;

        2.      I did not purchase securities of Romeo at the direction of counsel or in order to

participate in any private action under the federal securities laws;

        3.      I am willing to serve as a lead plaintiff and representative party in this matter,

including providing testimony at deposition and trial, if necessary. I fully understand the duties and

responsibilities of the lead plaintiff under the Private Securities Litigation Reform Act, including the

selection and retention of counsel and overseeing the prosecution of the action for the Class;

        4.      My transactions in Romeo securities during the Class Period are reflected in Exhibit

A, attached hereto;

        5.      I have not sought to serve as a lead plaintiff and/or representative party in any class

action under the federal securities laws filed during the last three years;

        6.      Beyond my pro rata share of any recovery, I will not accept payment for serving as a

lead plaintiff and representative party on behalf of the Class, except the reimbursement of such

reasonable costs and expenses (including lost wages) as ordered or approved by the Court.

        I declare under penalty of perjury, under the laws of the United States, that the foregoing is
                             
true and correct this day of __________.


                                                        ____________________________________
                                                        Anthony Farah
        Case 1:21-cv-03362-LGS Document 29-1 Filed 06/15/21 Page 3 of 3



                                     EXHIBIT A

                     TRANSACTIONS IN ROMEO POWER INC.

Account     Transaction Type   Trade Date    Shares      Price per Share Cost/Proceeds
Account 1   Buy                12/1/2020       1146             $15.8500     (18,164.10)
Account 1   Sell               12/22/2020     -1146             $26.2900       30,128.34
Account 1   Buy                12/29/2020     1,065             $28.3300     (30,171.45)

Account 2   Buy                1/27/2021             6         $18.6897          (112.14)
Account 2   Buy                1/27/2021            11         $18.9100          (208.01)
Account 2   Buy                1/27/2021            40         $18.7700          (750.80)
Account 2   Buy                1/27/2021            40         $18.8000          (752.00)
Account 2   Buy                1/27/2021            40         $18.9700          (758.80)
Account 2   Buy                1/27/2021            40         $19.0400          (761.60)
Account 2   Buy                1/27/2021            80         $18.7800        (1,502.40)
Account 2   Buy                1/27/2021           100         $18.9200        (1,892.00)
Account 2   Buy                1/27/2021           115         $18.8500        (2,167.75)
Account 2   Buy                1/27/2021           150         $18.7600        (2,814.00)
Account 2   Buy                1/27/2021           164         $18.9300        (3,104.52)
Account 2   Buy                1/27/2021           200         $18.7000        (3,740.00)
Account 2   Buy                1/27/2021           211         $19.0000        (4,009.00)
Account 2   Buy                1/27/2021           230         $19.0500        (4,381.50)
Account 2   Buy                1/27/2021           240         $18.7900        (4,509.60)
Account 2   Buy                1/27/2021           300         $18.6900        (5,607.00)
Account 2   Buy                1/27/2021           300         $18.9484        (5,684.52)
Account 2   Buy                1/27/2021           515         $18.9500        (9,759.25)
Account 2   Buy                1/27/2021           600         $18.7100       (11,226.00)
Account 2   Buy                1/27/2021           620         $19.0600       (11,817.20)
Account 2   Buy                1/27/2021           640         $19.0300       (12,179.20)
Account 2   Buy                1/27/2021           680         $19.0200       (12,933.60)
Account 2   Buy                1/27/2021           900         $18.7500       (16,875.00)
Account 2   Buy                1/27/2021           962         $18.8400       (18,124.08)
Account 2   Buy                1/27/2021         1,052         $18.9800       (19,966.96)
Account 2   Buy                1/27/2021         1,301         $18.9900       (24,705.99)
Account 2   Buy                1/27/2021         8,641         $19.0700      (164,783.87)
Account 2   Sell               2/2/2021           -190         $19.2053          3,649.01
